Citation Nr: 0122826	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 20, 
1999, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1944 to November 
1946.

In a September 1996 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
granted service connection for PTSD and assigned a 10 percent 
rating for the disorder.  The veteran perfected an appeal of 
the assigned rating, and in a February 1997 rating decision 
the RO increased the rating from 10 to 30 percent effective 
February 28, 1996, the date of the claim for service 
connection.

This case was previously before the Board in April 1998, at 
which time the Board remanded the case to the RO for 
additional development.  Following that development the RO 
increased the disability rating for PTSD from 30 to 
70 percent effective February 28, 1996, and in a February 
1999 rating decision assigned a total disability rating based 
on individual unemployability effective January 20, 1999.  
The veteran perfected an appeal of the effective date 
assigned for the total rating based on unemployability, and 
the RO returned the case to the Board for consideration of 
the appeals pertaining to the assigned rating and the 
effective date for the total rating based on unemployability.

In a September 1999 decision the Board denied entitlement to 
a disability rating in excess of 70 percent for PTSD and 
entitlement to an effective date prior to January 20, 1999, 
for the assignment of the total rating based on 
unemployability.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and, as the result of a Joint Motion for Remand, in a 
December 2000 order the Court vacated the Board's September 
1999 decision and remanded the case to the Board for 
development and adjudication in compliance with the terms of 
the Joint Motion.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA psychiatric 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  Since February 28, 1996, the veteran's PTSD has been 
manifested by virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms associated with almost 
all daily activities, and the demonstrable inability to 
obtain or retain employment.

3.  The veteran's claim for a total rating based on 
individual unemployability is moot.

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular disability 
rating for PTSD have been met since February 28, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995), 38 C.F.R. 
§§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9411 (2000).

2.  There is no legal entitlement to a total rating based on 
individual unemployability for a period for which a total 
schedular evaluation has been granted.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000); VAOPGCPREC 06-99 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Factual Background

The veteran's representative submitted an informal claim for 
compensation benefits on February 28, 1996, for the purpose 
of protecting the date of filing.  In a March 1996 statement 
the veteran requested that his claim for VA benefits be 
reopened to include service connection for PTSD.  With that 
statement his spouse submitted a statement in which she 
described the nightmares, startle reaction, and inability to 
concentrate that the veteran had demonstrated since they 
married in 1948.

The RO provided the veteran a VA psychiatric examination in 
May 1996, which included a review of the claims file, the 
veteran's medical records, an industrial and social survey, 
and a psychiatric interview.  It is not clear from the 
examination report whether the industrial and social survey 
was a separate interview, or considered a part of the 
examination documented in the report.  If a separate 
interview, a copy of the industrial and social survey is not 
of record.

The examiner described the veteran as having a rather stern 
appearance and speaking in a monotone, intense voice.  He was 
cooperative with the interview.  The examiner found that the 
veteran's thought processes were sequential, pertinent, and 
relevant.  His thought content reflected no evidence of 
delusions, obsessions, or compulsions, and he denied having 
any hallucinations.  He was oriented to time, place, and 
person, and his memory was grossly intact.  He denied having 
had any psychiatric treatment, but reported dreaming "all the 
time" about his experiences fighting the Japanese during 
World War II.  He stated that after the war he became 
extremely distrustful, pessimistic, and easily angered.  He 
became a "loner" and kept to himself, and did not form many 
close relationships.

He stated that over the previous few months he had nightmares 
about his experiences in World War II that caused him to 
awaken in a cold sweat, with his heart pounding and being 
short of breath and tense.  He had flashbacks once or twice a 
week and daily intrusive recollections, and avoided viewing 
any violence on television because doing so induced 
nightmares and flashbacks.  If he heard a loud noise he would 
dive for cover and become sweaty and short of breath, with 
his heart pounding and feeling tense.  An unexpected touch 
caused him to jerk away and become physically defensive.

The examiner determined that the veteran met the diagnostic 
criteria for PTSD, and that the disorder was chronic.  He 
described the veteran's level of functioning as a global 
assessment of functioning (GAF) score of 60, which is 
indicative of moderate disability.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

In conjunction with a May 1996 VA orthopedic examination the 
veteran reported having worked for a freight line for six 
years, the State of Idaho for eight to nine years, and the 
school district as a janitor for 16 years.  The examiner did 
not ascertain the veteran's current employment status.

As previously stated, in the September 1996 rating decision 
the RO granted service connection for PTSD and assigned a 
10 percent rating for the disorder effective February 28, 
1996.

In statements submitted in November 1996 and November 1998 
the veteran described in detail a number of the stressful 
experiences he had while fighting the Japanese in the 
campaign to drive the Japanese from the Philippines.

In support of his appeal of the rating assigned for PTSD the 
veteran submitted a November 1996 medical report from his VA 
therapist, a social worker.  The therapist stated that he had 
treated the veteran since May 1996 as the result of a 
referral arising from the May 1996 psychiatric examination.  
He reported that the veteran continued to have difficulty 
sleeping due to persistent nightmares (three or four times a 
week) in which he awoke shaking and sweating.  The veteran's 
spouse verified those events.  The veteran also experienced 
regular flashbacks that were triggered by noise and odors, 
and demonstrated pervasive anxiety and rumination about his 
experiences.  He talked to his spouse about his war-time 
experiences several times a day, avoided crowds, and was 
especially uncomfortable around Asians.  He believed that the 
government had purposefully discriminated against him, and 
that churches had conspired with insurance companies and 
medical facilities to keep people sick in order to generate 
increased profits.  He also demonstrated what the therapist 
described as almost paranoid ideation that people were 
conspiring to "keep him in his place," which the therapist 
associated with the veteran's fear of being caught by the 
Japanese (he worked as a scout behind enemy lines) or being 
eaten by cannibals.  He also had periods of traumatic amnesia 
pertaining to parts of his military experiences.

The therapist stated that although the veteran tried to 
appear cognitive when describing his war-time experiences, 
when doing so he demonstrated a change in the tone of his 
voice.  His voice shook, the condition of his skin and his 
breathing changed, and he reflected a state of general 
physical and psychological arousal.  He was generally tense 
and felt shame and guilt about what had occurred, in that he 
had violated his religious beliefs.  The therapist noted that 
every aspect of the veteran's life, including his self, 
family, and community, had been adversely affected by his 
military experiences.  He also found that the veteran's 
prognosis was guarded, at best, in that his symptoms were 
chronic and irreversible.  Based on his weekly sessions with 
the veteran since May 1996, he assessed his level of 
functioning as a GAF score in the low 40s, and contrasted 
that assessment with the GAF score of 60 provided by the 
examiner in May 1996.

The veteran's VA treatment records show that beginning on May 
15, 1996, he and at times his spouse had weekly therapy 
sessions with the VA therapist.  During those sessions the 
veteran described his war-time experiences and the effect on 
his behavior, but the documentation of the weekly sessions 
does not clearly describe the effect of the PTSD symptoms on 
his social and industrial functioning.  The VA treatment 
records also show that he regularly saw a VA psychiatrist and 
was given various psychiatric medications in order to 
alleviate his symptoms.

After considering the additional evidence submitted by the 
veteran, in a February 1997 rating decision the RO increased 
the rating for PTSD from 10 to 30 percent effective February 
28, 1996.

The veteran submitted a Declaration of Status of Dependents 
indicating that he and his spouse had been married since 
December 1948, and that they resided together.  He did not 
have any dependent children.

The RO afforded the veteran an additional VA psychiatric 
examination in December 1998, which included a review of the 
claims file and medical records, a mental status examination, 
and the psychiatric interview.  The examiner commented that 
the veteran was socially appropriate and cooperative with the 
interview, and that he was neatly dressed.  His memory was 
intact, and he denied having hallucinations, obsessions, or 
compulsions.  He related his war-time experiences to the 
examiner and stated that his memories were "as alive today as 
when they first occurred."  He described his recall of these 
events as "a movie that runs inside my head which will just 
start on its own," and reported that the memories were 
triggered by sights and smells.  He avoided going to movie 
theaters because the sound startled him and triggered his war 
memories, and he avoided watching television.

He reported experiencing flashbacks on a daily basis that 
were accompanied by what the examiner characterized as 
anxiety symptoms, including shortness of breath, sweating, 
and palpitations.  He also had nightmares four or five times 
a week, and slept three to four hours per night.  He avoided 
crowds and any close relationships other than with his spouse 
and children.  The examiner described him as a loner, in that 
he attended a combat therapy group but did not socialize with 
any members of the group outside the therapy sessions.  He 
had a positive startle response and would attempt to hide 
under cover at any loud, unexpected noise.  He described 
himself as "edgy," irritable, and easily provoked into a 
defensive position.  He had no hobbies and was anhedonic for 
any pleasurable activity.

On mental status examination he was alert and oriented, and 
his speech was at a normal rate and volume, although he spoke 
in a monotone.  His mood was dysthymic and his affect was 
constricted until he related his war-time experiences, at 
which time he began to cry.  His thought processes included 
chronic, passive suicidal ideation without plan, and his 
thoughts were guarded.  He experienced survivor guilt, 
irritability, hypervigilance, and social isolation, in that 
he had no friends.  As a result of the evaluation the 
examiner characterized PTSD as chronic and severe, and 
assigned a GAF score of 35 in describing the severity of the 
impairment of social functioning.  She further stated that 
the veteran had serious, severe, unremitting symptoms of 
PTSD, and that he was completely disabled due to PTSD.

Based on the results of the December 1998 examination, in the 
January 1999 rating decision the RO increased the rating for 
PTSD from 30 to 70 percent effective February 28, 1996.  On 
January 20, 1999, the veteran submitted an application for a 
total disability rating based on individual unemployability.  
In that application he reported that he had last worked in 
July 1990, and that he had stopped work due to PTSD, a 
musculoskeletal disability, and a skin fungus, all of which 
he attributed to service.

In his March 1999 substantive appeal the veteran asserted 
that although he had not submitted a formal application for a 
total disability rating based on individual unemployability 
prior to January 1999, the evidence previously of record was 
sufficient to establish an inferred claim for such a rating.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  
These provisions apply to all claims filed on or after the 
date of enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, __ Vet. App. __ (Apr. 27, 2001) (per curiam order).

The RO informed the veteran of the evidence needed to support 
his claim in March 1996 and April 1998.  The RO provided him 
statements of the case and supplemental statements of the 
case in February 1997, December 1997, and March 1999.  Those 
documents informed the veteran of the regulatory requirements 
for entitlement to the claimed benefits, and the rationale 
for not awarding benefits.  In the April 1998 remand the 
Board informed the veteran of the conflicts in the available 
evidence, and the evidence required to resolve those 
conflicts.  The veteran's representative has reviewed the 
claims file on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

In response to the April 1998 remand the RO asked the veteran 
to identify all medical treatment providers from whom he had 
received treatment for PTSD, and the veteran responded by 
reporting the treatment that he had received over the years 
for other disorders, but did not report any additional 
treatment for PTSD.  The RO has obtained his VA treatment 
records, and he and his representative have submitted 
statements in support of his appeals.  The RO also provided 
the veteran VA psychiatric examinations in May 1996 and 
December 1998.

The Board notes that in the Joint Motion for Remand the 
veteran's representative has asked that the case be remanded 
to the RO in order to obtain the report of the May 1996 
social and industrial survey.  In light of the Board's 
disposition of the veteran's appeal of the rating assigned 
for PTSD, the Board finds that such development is not 
required.

The veteran has not indicated the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's appeals and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

Evaluation of PTSD

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in September 
1996.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

Subsequent to the veteran's claim for service connection for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his claim was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the February 1997 statement of the case the RO provided 
the veteran the original and revised regulations pertaining 
to mental disorders and considered both versions of the 
regulations in denying entitlement to a disability rating in 
excess of 30 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, a 100 percent rating is warranted when attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
total incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; there is demonstrable inability to obtain or 
retain employment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  

In accordance with the revised rating criteria, the General 
Rating Formula for Mental Disorders specifies that a 
100 percent disability rating applies if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

Analysis

The veteran's symptoms of PTSD include pervasive anxiety and 
rumination about his war-time experiences, sleep disturbance 
due to persistent nightmares, recurring flashbacks with 
manifestations of anxiety, avoidance of crowds, social 
isolation, avoidance of reminders of his war-time 
experiences, paranoid ideation, intrusive memories, 
exaggerated startle response, hypervigilance, irritability, 
dysthymic mood, and suicidal ideation.

The psychiatric examiner in May 1996 assessed the severity of 
the psychiatric symptoms by assigning a GAF score of 60, 
which is indicative of moderate impairment.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The veteran's treating 
therapist indicated that the GAF score was in the low 40s, 
which would represent serious impairment in social and 
occupational functioning, including the inability to keep a 
job.  Richard v. Brown, 9 Vet. App. 266 (1996).  

The Board finds that the opinion of the veteran's treating 
therapist is more probative than that of the May 1996 
examiner.  The therapist had conducted weekly therapy 
sessions with the veteran for approximately six months, and 
the sessions sometimes included the veteran's spouse.  The 
therapist was, therefore, more familiar with the psychiatric 
symptoms the veteran demonstrated and the effect of the 
symptoms on his social and occupational functioning.  In his 
report the therapist documented the clinical manifestations 
of PTSD in support of his assessment of the veteran's level 
of functioning.  In addition to the symptoms described above, 
those clinical manifestations included the veteran talking to 
his spouse about his war-time experiences several times a day 
and his physiological response when describing his war-time 
experiences.

The May 1996 examiner, on the other hand, based his 
assessment on a single interview and review of the claims 
file and medical records.  However, at that time there was 
little in the record regarding the veteran's psychiatric 
problems since most of the relevant evidence was created 
subsequent to that examination.  If an additional social and 
industrial survey was completed the report is not of record 
and the examiner did not reference any results in providing 
his assessment.  Thus, the Board finds the examination report 
to be of limited probative value when considered in light of 
the subsequent evidence.   

In addition to the finding of serious impairment by the 
veteran's therapist, the VA examiner in December 1998 found 
that the social and occupational impairment due to PTSD was 
severe, as represented by the GAF score of 35.  She further 
stated that the veteran is completely disabled due to the 
manifestations of PTSD.

According to the rating criteria in effect prior to November 
1996, a 100 percent rating is applicable if the psychiatric 
disorder is manifested by virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms associated 
with almost all daily activities, or the demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).  The evidence shows that the 
veteran is virtually isolated in the community, in that he 
has no interpersonal relationships other than those with his 
spouse and children, no hobbies, and is anhedonic for any 
pleasurable activity.  In addition, his therapist indicated 
that he was unable to obtain or retain employment by 
assigning a GAF score in the 40s, which is indicative of the 
inability to keep a job.  The evidence shows that he has been 
unemployed since 1990.  The Board finds, therefore, based on 
the rating criteria in effect prior to November 1996, that 
the criteria for a 100 percent disability rating have been 
met since the veteran's claim for service connection was 
initiated on February 28, 1996.  Fenderson, 12 Vet. App. 
at 119.  Because the veteran meets the criteria for the 
maximum schedular rating under the rating criteria in effect 
prior to November 1996, the Board need not consider whether 
he meets the revised rating criteria.  VAOPGCPREC 3-2000.

Because the Board has granted a 100 percent schedular rating 
for PTSD effective with the date on which the veteran 
initially claimed entitlement to service connection for PTSD, 
the veteran's appeal of the effective date assigned for the 
total disability rating based on individual unemployability 
is moot.  38 C.F.R. §§ 3.340, 3.341, 4.16; Herlehy v. 
Principi, No. 99-1667, slip op. at 2 (U.S. Vet. App. June 7, 
2001) (per curiam); VAOPGCPREC 06-99 (1999).  


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the laws and regulations pertaining to the payment of 
monetary benefits.

The veteran's claim for a total rating based on individual 
unemployability is dismissed.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

